Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/19/22 with respect to Gourlay failing to fairly teach or disclose a plurality of refractive light scattering elements located upon the second inner surface that provide a means to redirect the light out of, and away from, the transparent substrate via the second inner surface, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
As for claim 1, the prior art fails to teach or disclose illuminated eyewear device comprising:
a transparent substrate having a first outer surface and a second inner surface and one or more light sources mounted around the perimeter, 
the output of the one or more light sources is coupled into, and propagates within, the transparent substrate,
the transparent substrate further comprises a plurality of refractive light
scattering elements located upon the second inner surface that provide a means to redirect the light out of, and away from, the transparent substrate via the second inner surface.

As for claim 16, the prior art fails to teach or disclose method of producing an illuminated eyewear device the method comprising:
providing a transparent substrate having a first outer surface and a second inner surface;
mounting one or more light sources around the perimeter of the transparent substrate, the output of the one or more light sources is coupled into, and propagates within, the transparent substrate;
providing the transparent substrate with a plurality of refractive light scattering elements located upon the second inner surface that provide a means to redirect the light out of, and away from, the transparent substrate via the second inner surface.

As for claim 21, the prior art fails to teach or disclose illuminated eyewear device comprising:
a transparent substrate having a first outer surface and a second inner surface and one or more light sources mounted around the perimeter of the transparent substrate,
 the output of the one or more light sources is coupled into, and propagates within, the transparent substrate
The substrate has a plurality of refractive light scattering elements located upon the second inner surface of the transparent substrate that provide a means to redirect the light out of, and away from, the transparent substrate via the second inner surface, by breaking the condition for total internal reflection.
	The closest prior art found was Wang US PAT 8189263 in view of Gourlay US 2013/0201723
	Wang discloses an illuminated eyewear device comprising a transparent substrate (200, col 9 lines 30+) having a first outer surface and a second inner surface (see outer and inner surfaces of 200, Fig 7) and one or more light sources 720, 725 mounted around the perimeter of the transparent substrate (as shown in Fig 7), the output of the one or more light sources is coupled into, and propagates within, the transparent substrate (col 9 ln 38+).
	Wang fails to teach the transparent substrate further comprises a plurality of refractive light scattering elements upon the second inner surface that provide a means to redirect the light out of, and away from, the transparent substrate via the second inner surface. Gourlay teaches a transparent substrate (known to use transparent panels 3, paragraph 0003) with a plurality of refractive light scattering elements (refractive scattering elements 11c, paragraph 0066) that provide a means to redirect the light out of the substrate (as shown in Fig 7b). However, the elements of Gourlay are not located upon the second inner surface of a transparent substrate and redirect light out of and away from the substrate as claimed.   Additionally, upon further consideration the applicant’s arguments regarding the context of the device of Gourlay not being for an augmented reality device are considered persuasive. The hypothetical combination with Gourlay would render Wang’s device inoperative. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Amirparviz ‘464 and Lapidot ‘680 both disclose illuminated head-mounted display systems that utilize LED light sources in a manner similar to the instant invention, but lack scattering elements on the second inner surface to redirect light out of and away from a transparent substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875